LA.COMBE, Circuit Judge.
The defendant is needlessly alarmed. This court is not astute to overrule meritorious defenses upon any hypercritical refinements of pleading. If the various “defenses” set up in the new matter pleaded in the answer are legally sufficient, there is no likelihood of their being held bad, even on demurrer, because they do not repeat denials of the legal conclusions contained in the fourth, fifth, and sixth paragraphs. On the other hand, to add to each separate defense a denial of the diverse citizenship of the parties, of the death of Daniel B. Eayerweather, and of the relationship to him of the plaintiff would make it impossible to test the legal sufficiency of such separate defense by demurrer. The motion is granted.